      Case 3:21-cv-02125-D Document 5 Filed 09/09/21                    Page 1 of 2 PageID 15



Vuk Vujasinovic
Vuk@VBAttorneys.com
Job Tennant
Job@VBAttorneys.com
VB ATTORNEYS
6363 Woodway Dr. #400
Houston, Texas 77057
Telephone:        (713) 224-7800
Fax:              (713)224-7801
Attorneys for Plaintiffs



                                   In the United States District Court
                                       Northern District of Texas
                                            Dallas Division

Ramon Walker                                             §
                                                         §
                                                         §
                                                         §
                                                         §
vs.                                                      §                Case No. 3:21-cv-02125-D
                                                         §
Tyson Foods, Inc.                                        §


             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff, Ramon Walker hereby voluntarily

dismisses his claims against Tyson Foods, Inc. in the above-listed action without prejudice.

                                                 Respectfully submitted,

                                                 VB Attorneys


                                                 _/s/Vuk S. Vujasinovic
                                                 Vuk Vujasinovic
                                                 Vuk@vbattorneys.com
                                                 State Bar No. 00794800
                                                 Job Tennant


                                     NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO RULE 41(A)
Case 3:21-cv-02125-D Document 5 Filed 09/09/21           Page 2 of 2 PageID 16



                                  Job@vbattorneys.com
                                  State Bar No. 24106501
                                  6363 Woodway Dr., Suite 400
                                  Houston, Texas 77057
                                  713/224-7800 (Office)
                                  713/224-7801 (Facsimile)
                                  Attorneys for Plaintiff




                      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO RULE 41(A)
